On Rehearing.
PUTNAM, Circuit Judge.
On each of these appeals we entered a judgment on July 6, 1904, affirming the decrees of the District Court; the same being accompanied with an opinion fully explaining our views in reference thereto. On October 14, 1904, on a petition in behalf of the Charles F. Mayer, we granted a rehearing reaching the entire casé, but calling particular attention to the question whether the Schley was not running on courses which brought her northerly of the Boston Lightship, or on some other course than that which we assumed according to our opinion of July 6th. Accordingly, the appeals have been carefully reargued by counsel, both orally and with briefs, and all the same have received our thorough consideration. We need make no observations except with reference to two points, which are pressed on us more clearly than when the appeals were heard on their merits. They were urged by the Charles F: *67Mayer as follows: First, that the Schley was running northerly of the course which we referred to, so that the place of the collision was northerly of the locality which we assumed for it in the opinion 'of July 6th; and, second, it was brought carefully to our attention that the Schley did not stop when she heard the first faint whistle of the Mayer, as she should have done under the International Rules.
As to the first proposition, there are certain undoubted obscurities and certain conflicting statements whether looking at the entire record or looking at the facts as presented by one party or the other; but, on the whole, the testimony of Capt. McLeod of the Mayer, with reference to the bearing of the Thieves Ledge Buoy just prior to the collision, left the locality of the collision as we had already assumed it to be. Moreover, it is to be noted that it was made clear by our opinion that the usual course in a fog of a steamer bound out as the Schley was, was, at the beginning, east by south, and then to pick up the lightship, the latter of which courses would be east or possibly a little north of east. It is certain, also, that the Schley starboarded just before or just after she sighted the last barge of the tow. When the Schley sighted her the barge was on the Schley’s starboard. If she was sighted before the Schley changed her course, all must concede that the Mayer was in fault, as we found her to be, because in that event, wherever the Mayer was, her tow was strung across the usual course out of Boston under the circumstances; and the same occurred, even if the Schley starboarded before she sighted either barge, because on her testimony, from which alone is drawn the proof that she starboarded at all, she came about only one point before she sighted both barges, leaving both on her starboard.
In regard to the fact that the Schley did not stop as she should have done when she heard the first faint whistle from the Mayer, as the last paragraph of the International Rule 16 required her to do, the Mayer violated the same rule. Consequently, on this point, the vessels were mutually at fault; while, moreover, inasmuch as the Mayer ran her bow into the Schley under such circumstances that it is clear that, if she had run a few feet less, there would have been no collision, it is equally clear that if either vessel had obeyed the International Rules no injury would have resulted. It is true that it is sometimes difficult for a tug having a long tow to stop; but in this case the difficulty was of the Mayer’s own making. Therefore, so far as rule 16 is concerned, not only must each vessel be held guilty of a contributory fault, in accordance with The Pennsylvania, 19 Wall. 125, 136, 22 L. Ed. 148; but it is also apparent that, except for the mutual fault of both vessels in this respect, there would have been no occasion for this litigation. It follows that the judgments heretofore entered by us must be renewed. Therefore, in No. 514, The Charles F. Mayer, the following judgment will be entered, and like judgment, omitting the words “with interest, except from February 1, 1905, to December 7, 1905,” in No. 513, The Admiral Schley.
It is ordered, adjudged, and decreed: Whereas, after a hearing on the merits, a judgment was entered on this appeal on July 6, 1904, and afterwards a petition for a rehearing was seasonably filed and *68allowed, whereby the said judgment was vacated; and whereas the matter of said petition for rehearing has now been fully heard and duly considered by the court; and whereas the court is unanimously of the opinion that there is no cáuse for entering a judgment other than that which was heretofore entered as aforesaid, except that interest should not be allowed from February 1, 1905, to December 7, 1905:
Therefore it is now further ordered, adjudged, and decreed that the decree of the District Court is affirmed, with interest, except from February 1, 1905, to December 7, 1905, and the appellee recovers its' costs of appeal.